408 So. 2d 243 (1981)
CARLON, INC., d/b/a Broward Nelson Fountain Services, Appellant,
v.
LINDY'S OF OMNI, INC., Appellee.
No. 80-300.
District Court of Appeal of Florida, Fourth District.
November 12, 1981.
Stewart P. Chambers of Forkey & Kirsch, P.A., Fort Lauderdale, for appellant.
George Sampas, Miami Beach, Of Counsel, Law Offices of Shirley Woolf, Miami Beach, for appellee.
PER CURIAM.
This is a plaintiff's appeal from an order quashing service of process and setting aside a previously entered final judgment. The defendant/appellee is a Florida corporation. We have reviewed the record and the briefs and find no demonstration of reversible error. Section 48.081, Florida Statutes (1979), governs service of process on corporations and must be strictly complied with. We conclude that the trial court correctly quashed service of process in accordance with the dictates of Ludlum Enterprises, Inc. v. Outdoor Media, Inc., 250 So. 2d 649 (Fla. 4th DCA 1971), and Dade Erection Service, Inc. v. Sims Crane Service, Inc., 379 So. 2d 423 (Fla. 2d DCA 1980). The order quashing service of process and setting aside the final judgment is therefore affirmed.
AFFIRMED.
LETTS, C.J., and DOWNEY and BERANEK, JJ., concur.